DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 05/03/2021. Claims 1, 5, 7-14 and 16-18 are amended, Claims 1-18 are pending in current application.
Drawing/Specification Objections have been withdrawn in view of amendments.
Claim rejections under 35 U.S.C. 112(b) have been withdrawn in view of amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 06/15/2021 after an interview with Ms. Irina N. Sullivan.
The application has been amended as follows: 
Claims 1-3, 7, 10, 11, 13 and 18 have been amended

IN THE CLAIMS
Claim 1. (Currently Amended) A method for controlling driving dynamics of a transportation vehicle, the method comprising:
determining, by a classifying device, that a planned trajectory of the transportation vehicle is corresponding to one of a plurality of classes of trajectories; 
calling up, for an iteratively learning controller and from a database, a manipulated variable profile corresponding to the one of the plurality of classes of trajectories, wherein the manipulated variable profile includes a manipulated variable for controlling an actuator arrangement of the transportation vehicle during traversing of the one of the plurality of classes of trajectories; 
controlling, by a control circuit during traversing of the planned trajectory, the actuator arrangement based the manipulated variable and a control variable derived from the planned trajectory; 
recording, by a memory during traversing of the planned trajectory, an error between the manipulated variable and the control variable; and 
adjusting, during traversing of the planned trajectory, the manipulated variable of the iteratively learning controller based on the error, wherein at least one instance of controlling the actuator arrangement during traversing of the planned trajectory is based on the manipulated variable adjusted during a present traversing of the planned trajectory.

Claim 2.    (Currently Amended) The method of claim 1, wherein determining is based on an arc length of the planned trajectory in local coordinates.
determining is based on a positional derivative and/or a time derivative of the planned trajectory.

Claim 7.    (Currently Amended) The method of claim 1, further comprising, prior to determining, dividing the planned trajectory wherein determining includes determining that each of the sub-trajectories is corresponding to one of a plurality of classes of sub-trajectories.

Claim 10. (Currently Amended) A device for controlling driving dynamics of a transportation vehicle, the device comprising:
a control circuit configured to control the driving dynamics of the transportation vehicle during traversing of a planned trajectory, wherein the control circuit includes a pilot controller, a controller, an iteratively learning controller, and a classifying device, wherein the classifying device is configured to classify the planned trajectory as corresponding to one of a plurality of classes of trajectories, wherein the control circuit is configured to call up, for the iteratively learning controller and from a database, a manipulated variable profile corresponding to the one of the plurality of classes of trajectories, wherein the manipulated variable profile includes the manipulated variable for controlling an actuator arrangement of the transportation vehicle during traversing of the one of the plurality of classes of trajectories;

a memory configured to record during traversing of the planned trajectory, an error between the manipulated variable and the control variable,
wherein the iteratively learning controller adjusts the manipulated variable based on the error, and wherein, in at least one instance, the control circuit controls the actuator arrangement during traversing of the planned trajectory based on the manipulated variable adjusted during a present traversing of the planned trajectory.

Claim 11.    (Currently Amended) The device of claim 10, wherein the classifying device is configured to classify the planned trajectory based on an arc length of the planned trajectory in local coordinates.

Claim 13.    (Currently Amended) The device of claim 10, wherein the classifying device [[is]] classifies the planned trajectory based on the manipulated variables associated with the planned trajectory.

Claim 18.    (Currently Amended) The device of claim 10, wherein the classes formed based on geometric properties of the planned trajectory during traversing of the planned trajectory are refined and modified based on a comparison to the manipulated variables of the controller.
Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “classifying device” in Claims 10-16 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

ALLOWABLE SUBJECT MATTER
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Johnson et al. (US 2015/0166062), Gugel et al. (WO2014009216), Reisman et al. (US 2017/0010124) and Lee (US 2017/0133970) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 1 as a whole.
Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-9 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 10, the closest prior arts, Johnson et al. (US 2015/0166062), Gugel et al. (WO2014009216), Reisman et al. (US 2017/0010124) and Lee (US 2017/0133970) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 10. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 10 as a whole.
Therefore, Claim 10 is considered novel and non-obvious and is therefore allowed. Claims 11-18 depend either directly or indirectly upon independent claim 10; therefore, these claims are also allowed by virtue of dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/B M M HANNAN/Examiner, Art Unit 3664